Citation Nr: 0019065	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an increased (compensable) evaluation for 
myositis of the right shoulder.

3.  Entitlement to service connection for cataracts and 
glaucoma claimed to be due to nasopharyngeal irradiation in 
service, or to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for cataracts and glaucoma claimed to have resulted 
from VA hospitalization or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  On the basis of service medical records, a December 
1945 rating decision granted service connection for myositis 
of the right shoulder, hearing loss, and otitis media.  A 
February 1946 rating decision granted service connection for 
prostatitis.

A July 1986 decision by the Board of Veterans' Appeals 
(Board) denied an evaluation greater than 10 percent for 
prostatitis and also denied increased ratings for hearing 
loss and otitis media.

In June 1992, the veteran claimed service connection for a 
gastrointestinal disorder and increased ratings for myositis 
of the right shoulder, hearing loss, otitis media, and 
prostatitis.  This appeal comes to the Board, in part, from 
an August 1993 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for irritable colon syndrome, denied increased 
ratings for myositis of the right shoulder, hearing loss, and 
prostatitis, and granted an increased rating for otitis 
media.  In a September 1993 statement, the veteran disagreed 
with the denial of service connection for irritable colon 
syndrome and with the denial of increased ratings for 
myositis of the right shoulder and prostatitis.  In a 
December 1993 statement, he also disagreed with the denial of 
an increased rating for hearing loss.

After a December 1993 hearing, the hearing officer, in a May 
1994 decision, increased the evaluations assigned for 
prostatitis and hearing loss and advised the veteran of the 
law and regulations applicable to those increased rating 
claims.  The hearing officer decision, sent to the veteran 
with a December 1994 Supplemental Statement of the Case, 
meets the criteria for a Statement of the Case set out in 
38 C.F.R. § 19.29.  The cover letter to the hearing officer 
decision/Supplemental Statement of the Case advised the 
veteran of the need to file a Substantive Appeal within 60 
days in order to perfect appeal of issues covered by the 
Supplemental Statement of the Case as to which appeal had not 
been previously perfected.  The veteran did not file a 
Substantive Appeal regarding the increased evaluations for 
prostatitis and hearing loss, so those issues are no longer 
in appellate status and are not before the Board.

In a March 1995 statement, the veteran claimed benefits under 
the provisions of 38 U.S.C.A. § 1151, for cataracts and 
glaucoma that he attributed to VA nasal surgery.  Thus, this 
appeal also comes to the Board from a July 1996 rating 
decision that denied section 1151 benefits for cataracts and 
glaucoma.

In his March 1995 statement, the veteran claimed, in the 
alternative, service connection for cataracts and glaucoma 
due to nasopharyngeal irradiation in service.  The July 1996 
rating decision, which denied section 1151 benefits for 
cataracts and glaucoma, did not address the service 
connection claim.  In an August 1996 statement, the veteran 
specifically disagreed with the failure by the RO to 
adjudicate that issue, and that Notice of Disagreement put 
that issue into appellate status even in the absence of a 
rating decision that addressed it.  Garlejo v. Brown, 10 
Vet.App. 229, 233 (1997); Isenbart v. Brown, 7 Vet.App. 537, 
541 (1995).  A November 1996 Statement of the Case addressed 
the section 1151 claim but not the alternative theory of 
recovery, the service connection claim.  However, a July 1997 
Supplemental Statement of the Case, authored by a hearing 
officer after a December 1996 hearing, did address the 
service-connection claim but did not discuss the law related 
to claims based on exposure to radiation.  Thus, that 
Supplemental Statement of the Case, as the Statement of the 
Case on the service connection claim, may not have adequately 
informed the veteran of all of the applicable law.  However, 
in September 1997, the veteran submitted a statement and news 
clippings on nasopharyngeal irradiation performed by service 
departments.  The Board views the statement and the articles 
enclosed therewith as the Substantive Appeal for the service-
connection claim.  Finally, a May 1998 Supplemental Statement 
of the Case, by a decision review officer, discussed the law 
applicable to claims based on exposure to radiation and the 
veteran was given an opportunity to respond thereto.  In sum, 
we find that this service-connection issue is properly before 
the Board.

The issue of an increased evaluation for myositis of the 
right shoulder is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The claims for service connection, for cataracts and 
glaucoma attributed by the veteran to nasopharyngeal 
irradiation in service, and for irritable bowel syndrome, are 
not plausible under the law as they are not accompanied by 
adequate supporting medical evidence.

2.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for cataracts and glaucoma, attributed by 
the veteran to VA hospitalization or medical or surgical 
treatment, is not plausible under the law as it is not 
accompanied by adequate supporting medical evidence.


CONCLUSIONS OF LAW

1.  The claims for service connection, for cataracts and 
glaucoma attributed by the veteran to nasopharyngeal 
irradiation in service, and for irritable bowel syndrome, are 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).

2.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for cataracts and glaucoma, attributed by 
the veteran to VA hospitalization or medical or surgical 
treatment, is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records show that, in June 
1942, he gave a history of difficulty breathing through the 
nose during the preceding year, worse the preceding four 
months, and examination showed enlarged inferior turbinates 
that blocked nasal passages.  He was diagnosed with chronic, 
bilateral, hypertrophic rhinitis and was hospitalized for 
cautery of the inferior turbinates.  According to the 
operation report, the nasal passages were cocainized, the 
middle turbinates were fractured outward, and each inferior 
turbinate was streaked twice along the medial surface with a 
cautery knife.  There was no bleeding and the postoperation 
course was uneventful.  There was no indication that 
radiation was used.

In December 1942, the veteran complained of abdominal cramps, 
was again hospitalized, and was diagnosed with acute 
gastritis, cause undetermined.  The symptoms quickly subsided 
but, a few weeks later, in January 1943, he was again 
hospitalized with a diagnosis of acute gastroenteritis.  A 
history was noted of abdominal cramps six weeks earlier.  He 
underwent an appendectomy and the pathology report noted that 
the inflammation appeared to be chronic and not acute.

The veteran was admitted to a VA medical center in January 
1981 with urologic complaints.  Examination revealed a large 
nasal septal spur on the left complicated by some degree of 
atrophic rhinitis.  He underwent several procedures during 
that hospitalization including a barium enema that showed 
multiple diverticula scattered throughout the colon.  In 
addition, on 26 January, he underwent a septoplasty to remove 
the nasal spur, packs were removed the next day without 
bleeding, and he was discharged the day after that.  A VA 
outpatient treatment record dated in early February noted 
that the septoplasty was "healing beautifully" and that the 
veteran had "great airways" on both sides.

The veteran's first appointment at the VA ophthalmologic 
clinic was in March 1981.  On that occasion, he complained of 
pain in both eyes.  Except for a lesion on the left lower 
lid, the examination was wholly unremarkable.  The impression 
was that the veteran wanted the lesion removed from the left 
lower lid.

A June 1981 VA outpatient treatment record noted that the 
veteran was status post removal of a left nasal septal spur.  
He complained of occasional trouble breathing at night and 
examination revealed rhinorrhea.  The impression was 
vasomotor rhinitis.  A September 1981 outpatient treatment 
record noted that the veteran still had rhinitis that was 
controlled with Dimetapp and the impression was that he was 
doing well.

At the end of May 1983, the veteran complained of nasoseptal 
obstruction and examination revealed full inferior turbinates 
bilaterally and a left septal spur.  He was admitted to a VA 
hospital and underwent nasoseptal reconstruction and 
resection of inferior turbinates.  He tolerated the procedure 
well and was discharged on the second postoperative day.

On a prescription form dated in July 1983, Jerome Katchman, 
MD, noted that the veteran was a patient of Doctor Steven 
Stanford from 1946 until Doctor Stanford's death in 1961 
after which he became Doctor Katchman's patient until 1971.  
During that time, his main problems were postnasal drip, 
bronchial cough, and shortness of breath.  In a November 1983 
letter, Leonard Frank, MD, Penn Valley Urological Associates, 
reported that he had treated the veteran since 1960 for 
prostatitis.

In August 1984, the veteran was admitted to a VA hospital for 
transurethral resection of the prostate.  He gave a history 
of constipation and it was noted that an earlier barium enema 
was negative.  He underwent a colonoscopy that showed only 
diverticular disease of the colon.

In June 1992, the veteran claimed service connection for a 
gastrointestinal disorder.

At a September 1992 VA examination, the veteran reported 
constipation in service and since but had not had surgery nor 
had he been hospitalized for the condition.  On examination 
of the digestive system, the abdomen was soft, nontender, 
there was no organomegaly, and there were no masses.  
Diagnoses included "irritable colon syndrome (chronic 
constipation)" based, apparently, on history from the 
veteran of chronic constipation.

At a December 1993 hearing, the veteran testified that, 
during service, he was a truck driver stationed in Australia.  
His diet there was very poor, there were not many fresh 
fruits or vegetables, and their cook fried everything.  He 
became constipated in service and had to take mineral oil.  
He suggested that the inservice appendectomy was a result of 
poor nutrition.  He said that, after service, he saw a doctor 
about his constipation but the doctor died several years 
earlier.  Currently, he watched his diet, ate a lot of fruits 
and vegetables, and took Metamucil, but was still 
occasionally bothered by constipation.

A report of a January 1994 VA examination differed from that 
prepared after the one in September 1992 only in its total 
lack of history from the veteran.  The findings, on 
examination of the digestive system, were exactly the same:  
the abdomen was soft, nontender, there was no organomegaly, 
and there were no masses.  Diagnoses included irritable colon 
syndrome.

In March 1995, the veteran claimed benefits under the 
provisions of 38 U.S.C.A. § 1151 for cataracts and glaucoma 
that he attributed to VA nasal surgery.  In the alternative, 
he claimed service connection for cataracts and glaucoma 
purportedly due to nasopharyngeal irradiation in service.

A November 1996 outpatient treatment record from the VA 
ophthalmology clinic recorded, after an examination, an 
assessment of advanced glaucoma, right worse than left.

At a December 1996 hearing, the veteran testified that, while 
in service, he was having problems with his nose.  It was 
initially treated with medication on a cotton swab but the 
treatment was ineffective.  A doctor wanted to perform a 
surgical procedure but the doctor's supervisor said that such 
treatment would have to wait until after the war.  So, 
instead of the surgical procedure he wanted to perform, the 
doctor performed a different procedure where he used a red-
hot iron to burn mucus in the veteran's nostrils.  The 
veteran said he continued to have trouble with his nose and 
returned to the dispensary for drops or for the application 
of medication on a cotton swab.  After service, he continued 
to have trouble breathing so, in 1981, VA performed surgery 
to remove a bone obstruction.  That surgery did not improve 
his condition and he had additional nasal surgery in 1983.

The veteran thought his eyes were examined in January 1996 
and, afterward, the doctor told him he had lost 60 to 70 
percent of the visual field of his right eye.  He said that 
the eye doctor told him that his condition was due to some 
shock and asked if he had ever been hit in the head or nose.  
He said he told the eye doctor about the two VA nasal 
operations during which "they used a hammer and chizzle 
[sic] on my nose. . . .  I said that was the only shock that 
I know of.  I said they were pounding with a hammer and 
chizzle, [sic] chipping bone obstructed from my nostrils on 
both occasions."  The veteran said his eyes were not 
bothering him when he had the VA nasal surgery and he only 
began to notice a vision problem during the preceding three 
years.

At the hearing, the veteran submitted outpatient treatment 
records by, and a letter from, Vincent Baldassano, MD, of 
Surgical Eye Care.  The treatment records dated from an 
initial examination in July 1996 and the letter was dated in 
September.  In his letter, Doctor Baldassano reported that 
the veteran's corrected visual acuity was 20/25 -3 on the 
right and 20/20 -2 on the left.  He had advanced glaucoma, 
worse on the right, with cup-to-disc ratios of 0.8 and a 
superior notch on the right and 0.5 and mild temporal sloping 
on the left.  Visual field testing was normal on the left but 
showed severe superior and inferior arcuate scotomata on the 
right.  The veteran underwent argon laser trabeculoplasty 
with apparent improvement over baseline intraocular 
pressures.  In addition, examination of the lenses showed 2+ 
nuclear sclerosis with multiple water clefts on the right and 
nuclear sclerosis with associated cortical spoking on the 
left.  (Nuclear sclerosis, or a nuclear cataract, refers to 
increased refractivity of the central portion of the lens of 
the eye.  See STEDMAN'S MEDICAL DICTIONARY 1583 (26th ed. 1995).)  
Doctor Baldassano did not address the etiology of the 
glaucoma or cataracts in either the September 1996 letter or 
in the July-to-September 1996 treatment records.

In September 1997, the veteran submitted copies of two brief 
articles.  The first article, date and source unknown but 
bearing an Associated Press byline, reported, in pertinent 
part:

"American servicemen who were given 
radiation treatment decades ago by 
military doctors may be at risk for 
further health problems, the Defense 
Department said yesterday.
"The Pentagon said it is working 
with the Department of Veterans Affairs 
to identify and notify servicemen who 
participated in nasal radiation treatment 
projects.
"In a lengthy report on a wide 
range of radiation research involving 
humans during the Cold War, the Pentagon 
said only the nasal radiation treatments 
posed health questions that required 
medical follow-up."

The other article, from the Veterans of Foreign Wars 
magazine, reported, in pertinent part:

"From the 1940's through the 
1960's, many servicemen, primarily 
submariners and airmen, were subjected to 
a treatment known as nasopharyngeal 
irradiation.  The procedure involved 
inserting a radium-tipped rod into the 
nasal cavity to burn out adenoid tissue.  
This alleviated pressure on the eardrum.  
The condition is associated with rapid 
pressure change.  Submariners and airmen 
were most often subjected to such 
pressure.
"Evidence strongly indicates that 
this treatment may have had harmful, 
long-term side effects, including tumors 
in the neck and head region."


Analysis

Service connection for cataracts and glaucoma, attributed by 
the veteran to nasopharyngeal irradiation in service, and for 
irritable bowel syndrome

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Morton v. West, 12 
Vet.App. 477, 480-1, (1999); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West , 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).
For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the injury or disease in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table). 

In this case, the veteran claims service connection for 
cataracts and glaucoma and suggests that those disorders were 
due to nasopharyngeal irradiation in service.  In support of 
his suggestion, he submitted two magazine or newspaper 
articles indicating that some service members were treated 
with nasopharyngeal irradiation.  One of the articles 
reported that the treatment involved inserting a radium-
tipped rod into the nasal cavity to burn out adenoid tissue 
in order to alleviate pressure on the eardrum.  The condition 
was associated with rapid pressure changes to which 
submariners and airmen were subjected.  However, the veteran 
in this case was a truck driver, not a submariner or an 
airman, and his service records do not suggest that he was 
subjected to rapid pressure changes nor does he so contend.  
In addition, his service medical records do not show that he 
ever complained of pressure on the eardrum or that a radium-
tipped rod was ever inserted into his nasal cavities to burn 
out adenoid tissue.  Instead, his records show breathing 
complaints that were due to enlarged inferior turbinates and 
that a cautery knife was inserted into his nasal cavities and 
streaked twice across the medial surface of each inferior 
turbinate.  Moreover, at the December 1996 hearing, the 
veteran testified that a red-hot iron was inserted into his 
nostrils and that testimony seems consistent with his service 
medical records.  In addition, one of the articles suggested 
that head and neck tumors might result from nasopharyngeal 
irradiation, but neither of them referred to cataracts or 
glaucoma.  Finally, one of the articles indicated that the 
Department of Defense (DOD) was working with VA to identify 
veterans who were treated with nasopharyngeal irradiation, 
but the veteran has not indicated that he was ever contacted 
by either VA or DOD in connection with such treatment.  Thus, 
there is no evidence that the veteran underwent 
nasopharyngeal irradiation in service.  In view of that 
finding, the law applicable to claims based on exposure to 
radiation in service is not relevant here.
More importantly, there is no medical evidence in this record 
that links the veteran's cataracts and glaucoma to 
nasopharyngeal irradiation in service.

In sum, there is no evidence that the veteran was treated 
with nasopharyngeal irradiation in service and no medical 
evidence that links his cataracts and glaucoma to 
nasopharyngeal irradiation or to any other incidents of his 
military service.  In the absence of such evidence, the claim 
is not well grounded and must be denied.

With regard to the claim for service connection for a 
gastrointestinal disorder, the veteran had a 1981 barium 
enema that showed multiple diverticula throughout the colon 
and a 1984 colonoscopy that showed only diverticular disease.  
After a September 1992 VA examination, he was diagnosed with 
irritable colon syndrome.  Irritable bowel or colon syndrome, 
or spastic colon, is a chronic, noninflammatory disease 
characterized by abdominal pain, altered bowel habits 
consisting of constipation or diarrhea or both, and no 
detectable pathologic change; it is a common disorder with a 
psychophysiologic basis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1632 (28th ed. 1994).

At the September 1992 examination, the veteran reported 
constipation in service, and since service, and the use of 
laxatives.  However, the examination itself was wholly 
unremarkable.  Further, the examiner made no reference to the 
1981 barium enema or the 1984 colonoscopy or the results of 
those diagnostic procedures.  When he recorded the diagnosis, 
the examiner wrote "irritable colon syndrome (chronic 
constipation)".  Clearly, the diagnosis was based on history 
from the veteran and not on findings made during the 
examination.

A diagnosis or medical opinion by a medical professional is 
not conclusive and is not entitled to absolute deference.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
A bare transcription of lay history, unenhanced by the 
medical professional recording it, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  
Here, the diagnosis was based on history from the veteran, 
unenhanced by the examiner, and it does not constitute 
medical evidence of current disability.  In the absence of 
medical evidence of current disability, the claim is not well 
grounded and must be denied.

In addition, the Board notes that the veteran's service 
medical records show that he was hospitalized with abdominal 
cramps in December 1942 and was diagnosed with gastritis.  
Gastritis is inflammation of the stomach.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 680 (28th ed. 1994).  In January 1943, he was 
again hospitalized and diagnosed with gastroenteritis.  
Gastroenteritis is inflammation of the lining of the stomach 
and intestines characterized by anorexia, nausea, diarrhea, 
weakness, and abdominal pain.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 681 (28th ed. 1994).  However, during that period 
of hospitalization, he underwent an appendectomy and the 
pathology report said that the inflammation of his appendix 
appeared to be chronic rather than acute.  None of the 
veteran's service medical records show complaints of 
constipation or treatment of a gastrointestinal disorder 
manifested by constipation.  Thus, we find this claim is not 
well grounded based on a lack of medical evidence of current 
disability, but we would be remiss if we failed to note that 
there is no medical evidence that the veteran had irritable 
bowel syndrome or, in hindsight, any gastrointestinal 
disorder other than appendicitis, in service.

Benefits under the provisions of 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued by the Court.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in March 1995, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

However, the VA General Counsel has held that there are 
similarities, including the well-grounded requirement, 
between service connection claims and claims for benefits 
under the provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 
(Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court 
has also ruled that a section 1151 claimant must submit 
sufficient evidence to make the claim well grounded.  Ross v. 
Derwinski, 3 Vet.App. 141, 144 (1992); Boeck, supra.  
Specifically, the Court has recently held that the 
requirements for a well-grounded section 1151 claim are:  
(1) medical evidence of current disability; (2) medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury as a result of VA 
hospitalization or medical or surgical treatment; and (3) 
medical evidence of a nexus (i.e., a link or a connection) 
between the current disability and the injury or disease 
incurred as a result of VA hospitalization or medical or 
surgical treatment.  Jones v. West, 12 Vet.App. 460, 463-4 
(1999).  In addition, the requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established, in the absence of medical 
evidence that does so, by evidence that symptomatology 
attributable to an injury or disease "noted" during VA 
treatment continued from then to the present.  Id.; see, 
also, Savage v. Gober, 10 Vet.App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b).  Thus, a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151 must be supported by medical evidence 
of additional disability that resulted from VA 
hospitalization or medical or surgical treatment.

Here, the veteran contended that his cataracts and glaucoma 
were due either to nasopharyngeal irradiation in service or 
to VA surgeries in 1981 and 1983 to remove septal spurs on 
the left.  With regard to the possibility that cataracts and 
glaucoma resulted from VA nasal surgeries, he testified that 
a doctor told him that his eye condition was due to some 
shock and asked him if had been hit in the head or the nose.  
He said he told the doctor about the two VA nasal surgeries.  
He did not testify that the doctor told him that his eye 
condition resulted from the VA nasal surgeries.  Had he so 
testified, we would be compelled to remand the claim to 
advise the veteran that, pursuant to 38 U.S.C.A. § 5103 and 
Robinette v. Brown, 8 Vet.App. 69 (1995), he should submit a 
report from that doctor to complete his application for 
benefits.  However, under the present state of the record, 
there is no medical evidence that links his cataracts and 
glaucoma to those VA surgeries and, in the absence of such 
evidence, the claim is not well grounded and must be denied.  
See also Brewer v. West, 11 Vet.App. 228, 231-5 (1998); Hicks 
v. West, 12 Vet. App. 86, 89-91 (1998).


ORDER

The claims for service connection, for cataracts and glaucoma 
attributed by the veteran to nasopharyngeal irradiation in 
service and for irritable bowel syndrome, are denied.

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for cataracts and glaucoma, attributed by the veteran 
to VA hospitalization or medical or surgical treatment, is 
denied.



REMAND

As noted above, in June 1992, the veteran claimed that his 
service-connected myositis of the right shoulder was more 
disabling than indicated by the evaluation assigned.  Such a 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) and VA has a duty to assist the veteran in 
gathering evidence pertaining to it.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The duty to assist includes conducting 
a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior medical 
treatment and prior examinations.  Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet.App. 367 
(1993); Waddell v. Brown, 5 Vet.App. 454 (1993); 38 C.F.R. 
§ 3.326.  The most recent examination of the veteran's right 
shoulder was made in January 1994, more than six years ago, 
and the notes made by the examiner are not entirely legible.

In addition, where, as here, the issue is the evaluation to 
be assigned for disability of joints, the applicable 
authorities are the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995), and 38 C.F.R. §§ 4.40 and 4.45.  Pursuant to those 
authorities, examiners should determine whether, or how, use 
of a disabled joint actually affects its function.  Thus, 
examiners should determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination and, if any of these characteristics of 
disability are exhibited, the determinations should, if 
feasible, be expressed in terms of the degree of limitation 
of motion attributable thereto.  Examiners should also 
determine whether the veteran experiences flare-ups of the 
disorder and, if so, whether those flare-ups cause greater 
limitation of motion.  None of these considerations were 
addressed by the January 1994 examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for myositis of the right 
shoulder since 1993.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of all 
disability attributable to myositis of 
the right shoulder.  It is imperative 
that the examiner reviews this decision 
and the entire claims folder, including 
recent treatment records, prior to the 
examination.  Complete range of motion 
studies and all indicated tests should be 
conducted.  The examiner should determine 
whether there is additional limitation of 
motion of the right shoulder due to pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups of the 
disorder and, if so, the degree of same.  
All functional limitations attributable 
to myositis of the right shoulder must be 
fully described.  The factors upon which 
the medical opinion is based must be set 
forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



